807 F.2d 1513
59 A.F.T.R.2d (RIA) 87-703, 87-1 USTC  P 9146
Eldred W. BARNES, Gloria Barnes, Petitioner-Appellant,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 86-7112.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Dec. 5, 1986.Decided Jan. 16, 1987.

George Constable, Seattle, Wash., for petitioner-appellant.
Roger M. Olsen, Asst. Atty. Gen., Michael L. Paup, Jonathan S. Cohen, Thomas R. Lamons, John A. Dudeck, Jr., U.S. Dept. of Justice, Washington, D.C., for respondent-appellee.
Petition to Review a Decision of the Tax Court of the United States.
Before BROWNING, Chief Judge, WRIGHT and BOOCHEVER, Circuit Judges.

ORDER

1
We affirm the United States Tax Court for the reasons stated in its opinion.  See Barnes v. Commissioner of Internal Revenue, T.C.M. 1985-456 (P-H).  See also Abbey v. Commissioner, T.C.M. 1981-673 (P-H).


2
AFFIRMED.